UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1227



RHUDES WOGHOMBONG NJOYA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-088-646)


Submitted:   October 21, 2005             Decided:   November 9, 2005


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jacqueline E. Ngole, Rockville, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Michelle G. Latour, Senior
Litigation Counsel, Office of Immigration Litigation, Civil
Division, Evan Rikhye, Office of Legal Policy, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Rhudes   Woghombong     Njoya,    a    native    and   citizen     of

Cameroon,        petitions    for   review   of    an   order    of   the   Board   of

Immigration Appeals (Board) affirming without opinion, pursuant to

8 C.F.R. § 1003.1(e)(4) (2005), the immigration judge’s denial of

his application for asylum, withholding of removal, and protection

under the Convention Against Torture.*                  Njoya contends on appeal

that       his   evidence    was,   in   fact,    sufficient     to   establish     his

eligibility for asylum.

                 To obtain reversal of a determination denying eligibility

for asylum, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”              INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed the evidence of record and

conclude that Njoya fails to show that the evidence compels a

contrary result.

                 Nor can Njoya show that he was entitled to withholding of

removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who




       *
      Njoya did not challenge the denial of protection under the
Convention Against Torture before the Board. We therefore lack
jurisdiction to consider this argument on appeal.        Asika v.
Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125
S. Ct. 861 (2005).

                                         - 2 -
is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

              Finally, we reject Njoya’s claim that the Board erred in

using the summary affirmance procedure, as set forth in 8 C.F.R.

§ 1003.1(e)(4) (2005), in this case.              Accordingly, we deny the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.

                                                             PETITION DENIED




                                      - 3 -